Case 2:20-cv-05152-JWH-MAA Document 1 Filed 06/10/20 Page 1 of 15 Page ID #:1




1    LOUIS P. DELL, ESQ. (SBN 164830)
2    LAW OFFICE OF LOUIS P. DELL
     715 South Victory Blvd.
3
     Burbank, CA 91502
4    (818)478-2822
5    Email: Ldell@Louisdell.com
6
     Attorney for Plaintiff,
7    BRENDA DICKSON
8
                  IN THE UNITED STATES DISTRICT COURT FOR THE
9
                          CENTRAL DISTRICT OF CALIFORNIA
10

11   BRENDA DICKSON,                        CASE NO.
12
                 Plaintiff,
                                            COMPLAINT FOR DAMAGES and
13
                                            DEMAND FOR JURY TRIAL
14     vs.
15


     CENTURY PARK EAST
16

17   HOMEOWNERS ASSOCIATION,
18   SWEDELSON & GOTTLIEB,
     BRIAN MORENO,
19
     and DOES 1-10,
20                  Defendants.
21

22
        Plaintiff, BRENDA DICKSON, by her attorney, states as follows:
23

24
                                   INTRODUCTION
25
        1.    This is an action for damages, attorney fees and costs brought
26
     pursuant to the Fair Debt Collection Practices Act (FDCPA) [15 U.S.C. § 1692,
27
     et seq.] and the California Rosenthal Fair Debt Collection Practices Act
28
                                             -1–
                       COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05152-JWH-MAA Document 1 Filed 06/10/20 Page 2 of 15 Page ID #:2




1    (“Rosenthal Act”) [Cal. Civ. Code § 1788, et seq.] each of which prohibits debt
2    collectors from engaging in abusive, deceptive and unfair practices.
3       2.     The FDCPA was enacted "to eliminate abusive debt collection
4    practices by debt collectors" in addition to ensuring that "those debt collectors
5    who refrain from abusive practices are not competitively disadvantaged." (15
6    U.S.C. 1692(e)) Non-compliance will subject the debt collector to civil liability.
7    15 U.S.C. § 1692k.
8       3.     The California Rosenthal Act was enacted in 1976 to ensure the
9    integrity of our banking and credit industry. (Cal. Civ. Code § 1788.1(a)(i).)
10   The Legislature found that unfair or deceptive debt collection practices
11   undermine the public confidence which is essential to the continued
12   functioning of the banking and credit system and sound extensions of credit
13   to consumers. Non-compliance will subject the debt collector to civil liability.
14   (Cal. Civ. Code § 1788.30)
15      4.     These Acts are manifestly remedial measures, intended for the
16   protection of the consumer and they should be given a construction calculated
17   to bring its benefits into action. This is also an action for the tort of fraud.
18

19                                     JURISDICTION
20      5.     This court has jurisdiction under the provisions of FDCPA, 15 U.S.C.
21   § 1692k(d), and supplemental jurisdiction over any state law claims asserted
22   herein.
23

24                                         PARTIES
25      6.     Plaintiff BRENDA DICKSON (“Dickson”) is a natural person, and resides
26   in the State of California, County of Los Angeles. Plaintiff is an owner/resident of a
27   condominium located at 2170 Century Park East, Los Angeles, CA 90067. The
28
                                                -2–
                          COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05152-JWH-MAA Document 1 Filed 06/10/20 Page 3 of 15 Page ID #:3




1    residence and its use are subject to the regulations set forth in the Bylaws and in the
2    Declaration of Covenants of the Century Park East Homeowners Association.
3       7.     Defendant CENTURY PARK EAST HOMEOWNERS ASSOCIATION
4    (“CPEHA”) on information and belief, is a California nonprofit homeowners
5    association. The defendant enforces the regulations set forth in its Bylaws and
6    in the Declaration of Covenants which apply to the plaintiff’s residence and its
7    use.
8       8.     Defendant CPEHA engaged in collection of debt(s) allegedly owed to
9    it by the plaintiff, including, but not limited to, homeowner association dues
10   (“HOA dues”), interest, late penalties, attorney fees, other expenses, and
11   engaged or threatened non-judicial foreclosure.
12      9.     Defendant, SWEDELSON & GOTTLIEB, on information and belief, is
13   a debt collection law firm. The headquarters of this defendant is 11900 West
14   Olympic Boulevard, Suite 700, Los Angeles, CA 90064.
15      10.    Defendant SWEDELSON & GOTTLIEB advertises its services on its
16   website including the collection of homeowner assessments through one of its
17   affiliates owned by the principles of Swedelson & Gottlieb. It’s website goes
18   on to state that its “litigation team will evaluate the owner and determine if
19   there are assets, file the assessment collection lawsuit and prosecute that
20   lawsuit to judgment for the delinquent assessments, late fees, interest, as well
21   as the collection and attorney's fees and costs. And our team will make every
22   effort to collect on that judgment, including writs of execution and the
23   recording of abstracts of judgment.”
24      11.    Defendant BRIAN MORENO is an attorney, licensed by the State of
25   California. This defendant is advertised on Swedelson & Gottlieb’s website as
26   a “Senior Associate.” Defendant regularly collects consumer debt, including
27   debts owed to homeowners associations.
28
                                                 -3–
                         COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05152-JWH-MAA Document 1 Filed 06/10/20 Page 4 of 15 Page ID #:4




1       12.   Plaintiff is ignorant of the true names and capacities of defendants
2    sued herein as DOES 1 - 10, and therefore sues these defendants by such
3    fictitious names. Plaintiff will amend this complaint to allege their true names
4    and capacities when ascertained. Plaintiff is informed and believes and
5    thereon alleges that each of the fictitiously named defendants is responsible in
6    some manner to plaintiff as hereinafter alleged, and that Plaintiff’s damages as
7    herein alleged were proximately caused by their conduct.
8       13.   Each of the defendants are persons who use instrumentalities of
9    interstate commerce or the mails for the principal purpose of collecting debts,
10   or who regularly collect or attempt to collect, directly or indirectly, debts
11   owed or due or asserted to be owed or due another. This also includes taking
12   or threatening to take any nonjudicial action to effect dispossession or
13   disablement of property. These persons are debt collectors under FDCPA. (15
14   U.S.C. § 1692a(6)) & § 1692f(6)).
15      14.   Each of the defendants, in the ordinary course of business, regularly,
16   on behalf of himself or herself or others, engage in debt collection. The term
17   includes any person who composes and sells, or offers to compose and sell,
18   forms, letters, and other collection media used or intended to be used for debt
19   collection. These defendants are debt collectors under the Rosenthal Act (Cal.
20   Civ. Code § 1788.2(c).
21      15.   Plaintiff is informed and believes and thereupon allege that each
22   defendant is an agent or principal of each other defendant, that all acts were
23   done at the instance and/or behest of each other defendant, and that all acts
24   complained of were ratified by each other defendant.
25      16.   For the purpose of this lawsuit, unless otherwise indicated,
26   "defendant" includes all agents, employees, officers, members, directors, heirs,
27

28
                                             -4–
                       COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05152-JWH-MAA Document 1 Filed 06/10/20 Page 5 of 15 Page ID #:5




1    successors, assigns, principals, trustees, sureties, subrogees, representatives
2    and insurers of the defendant(s) named in this caption.
3       17.   Plaintiff makes these allegations on information and belief, with the
4    exception of those allegations that pertain to a plaintiff, or to the plaintiff's
5    counsel, which the plaintiff alleges on personal knowledge.
6

7                               FACTUAL ALLEGATIONS
8       Davis-Stirling Act
9       18.   The Davis–Stirling Act (Cal. Civ. Code §§ 4000-6150) by its own terms
10   applies to all common interest developments such as the one managed and
11   governed by Defendant CPEHA.
12      19.   The most fundamental and important purpose of the Act is to protect
13   homeowners by laying out conditions of when, if ever, a homeowners'
14   association should have the right to force the sale of a member's home when
15   the home owner falls behind on paying overdue assessments or dues. (Assem.
16   Com. on Judiciary, Analysis of Sen. Bill No. 137 (2005–2006 Reg. Sess.) as
17   amended Apr. 5, 2005, pp. 1–2)
18      20.   The Act authorizes condominium homeowners associations to levy
19   assessments, (Cal. Civ. Code § 5600) and also sets forth procedures for
20   collecting delinquent assessments (Cal. Civ. Code § 5650), and for the placing
21   of a lien on the owner's interest in the condominium to secure delinquent
22   assessments (Cal. Civ. Code § 5675).
23      21.   At least 30 days before an association records a lien on a unit to
24   collect a debt that is past due, “the association shall notify the owner of record
25   in writing by certified mail” via a pre-lien letter. (Civ. Code § 5660)
26      22.   A pre-lien letter is required to advise the homeowner that the
27   property may be sold without court action. (Civ. Code § 5660)
28
                                               -5–
                        COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05152-JWH-MAA Document 1 Filed 06/10/20 Page 6 of 15 Page ID #:6




1       23.   For liens recorded on or after January 1, 2006, the decision to
2    record a lien for delinquent assessments shall be made only by the
3    board and may not be delegated to an agent of the association. The
4    board shall approve the decision by a majority vote of the directors in
5    an open meeting. The board shall record the vote in the minutes of
6    that meeting. (Cal. Civ. Code § 5675)
7       24.   A copy of the recorded notice of delinquent assessment shall
8    be mailed by certified mail to every person whose name is shown as
9    an owner of the separate interest in the association’s records, and the
10   notice shall be mailed no later than 10 calendar days after recordation.
11   (Cal. Civ. Code § 5675)
12      25.   A homeowners association may record a lien for less than $1,800 but
13   may not foreclose until the amount of delinquent assessments exceeds that
14   amount (or the assessments secured by the lien become more than twelve
15   months delinquent). (Cal. Civil Code § 5720(b)(2))
16      26.   These requirements are interpreted by both state and federal courts
17   to be strictly construed. Diamond v. Superior Court, 217 Cal. App. 4th 1172, 1189
18   (2013) (substantial compliance is insufficient); In re Basave De Guillen, 604 B.R.
19   826, 833 (B.A.P. 9th Cir. 2019)
20

21      Pre-Lien Letter
22      27.   On or about February 3, 2020, the defendants caused a pre-lien letter
23   to be sent to an Arizona law firm, Thompson Consumer Law Group, who was
24   representing the plaintiff in federal lawsuit against Associated Lien Services to
25   recover damages arising from a 2019 debt collection letter which allegedly
26   failed to disclose the rights to obtain verification of a $2,053.66 debt payable to
27   Associated Lien Services.
28
                                              -6–
                       COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05152-JWH-MAA Document 1 Filed 06/10/20 Page 7 of 15 Page ID #:7




1       28.   The debt covered in the defendant’s pre-lien letter was for $13,500.95
2    for HOA assessments, interest, penalties, attorney fees, costs payable to
3    Swedelson & Gottlieb, and owing as of February 3, 2020.
4       29.   On February 7, 2020, the Thompson Consumer Law Group emailed
5    an alert to the defendants that it did not represent Dickson with respect to the
6    alleged debt outlined in the pre-lien letter and that it was not authorized to
7    accept communications with respect to the debt on her behalf. The law firm
8    explained that its representation was strictly limited to the plaintiff’s lawsuit
9    against Associated Lien Services.
10      30.   The email alert went on to state that “any communications with
11   respect to the alleged debt should be sent to Ms. Dickson directly.”
12      31.   The Thompson Consumer Law Group never notified the defendants
13   in writing the Dickson was represented by such law firm with respect to the
14   debt.
15      32.   The defendants never sent the pre-lien letter via certified mail to the
16   plaintiff. Alternatively, if the pre-lien letter was served in compliance Cal. Civ.
17   Code § 5675, then it was an initial communication, seeking to recover
18   personally against the plaintiff delinquent assessments, late fees, interest,
19   attorney's fees and collections costs in the amount of $13,500.96.
20      33.   The pre-lien letter attached and incorporated by reference Defendant
21   CPEHA’s “Collection Policy” setting forth the collection and lien enforcement
22   procedures to be taken against the plaintiff if the debt was not paid.
23      34.   The CPEHA’s Collection Policy states:
24               Enforcement: The amount owed may be collected by
25               any means permitted by law, which might include
26               without limitation a civil action in small claims court,
27               judicial foreclosure, and/or no judicial foreclosure,
28
                                               -7–
                       COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05152-JWH-MAA Document 1 Filed 06/10/20 Page 8 of 15 Page ID #:8




1                depending on the among owed and the duration of the
2                delinquency. (See the attached Notice of Assessments
3                and Foreclosure.) Nothing in this collection policy
4                limits the Association's right to proceed in any lawful
5                manner to collect any delinquent sums owed to the
6                Association.
7       35.   The pre-lien letter warned that the property may be sold without
8    court action, i.e., non-judicial foreclosure.
9

10      Recorded Lien
11      36.   On March 12, 2020, the defendants caused to be sent to the plaintiff a
12   pre-lien letter which sought to recover delinquent assessments, late fees,
13   interest, attorney's fees and collections costs in the amount of $13,500.96.
14      37.   The defendants recorded the lien without serving the pre-lien letter
15   on the plaintiff and/or in a manner required by Stirling-Davis Act. This
16   created an unenforceable security interest and/or made the property exempt
17   by law from such threatened dispossession.
18

19      Initial Communication to Plaintiff
20      38.   The Fair Debt Collection Practices Act requires that within five days
21   after the initial communication with a consumer in connection with the
22   collection of any debt, a debt collector shall, unless the following information
23   is contained in the initial communication or the consumer has paid the debt,
24   send the consumer a written notice containing disclosures of the right to
25   verify the debt. (15 U.S.C. § 1692g)
26      39.   These disclosures must include:
27            a. the amount of the debt;
28
                                               -8–
                        COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05152-JWH-MAA Document 1 Filed 06/10/20 Page 9 of 15 Page ID #:9




1             b. the name of the creditor to whom the debt is owed;
2             c. a statement that unless the consumer, within thirty days after
3                receipt of the notice, disputes the validity of the debt, or any
4                portion thereof, the debt will be assumed to be valid by the debt
5                collector;
6             d. a statement that if the consumer notifies the debt collector in
7                writing within the thirty-day period that the debt, or any portion
8                thereof, is disputed, the debt collector will obtain verification of
9                the debt or a copy of a judgment against the consumer and a copy
10               of such verification or judgment will be mailed to the consumer by
11               the debt collector; and
12            e. a statement that, upon the consumer’s written request within the
13               thirty-day period, the debt collector will provide the consumer
14               with the name and address of the original creditor, if different
15               from the current creditor.
16      40.   If the consumer disputes the debt in writing within the thirty-day
17   period the debt collector shall cease collection of the debt, or any disputed
18   portion thereof, until the debt collector obtains verification of the debt or a
19   copy of a judgment, or the name and address of the original creditor, and a
20   copy of such verification or judgment, or name and address of the original
21   creditor, is mailed to the consumer by the debt collector. (15 U.S.C. § 1692g)
22      41.   Any collection activities and communication during the 30-day
23   period may not overshadow or be inconsistent with the disclosure of the
24   consumer’s right to dispute the debt or request the name and address of the
25   original creditor. (15 U.S.C. § 1692g)
26      42.   On March 19, 2020, the defendants sent the plaintiff a “Notice of
27   Recording of Lien.” This letter constituted the initial communication by the
28
                                              -9–
                       COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05152-JWH-MAA Document 1 Filed 06/10/20 Page 10 of 15 Page ID #:10




 1   defendants to the plaintiff concerning the debt and which indicated the
 2   defendants were attempting to collect a debt.
 3     43.   This was the first time the plaintiff became aware that the defendants
 4   were attempting to collect the debt.
 5     44.   However, the letter failed to state the amount of the debt which left
 6   the plaintiff without any way to dispute it or even know whether it could be
 7   disputed.
 8

 9     Unreasonable Collection Fees
10     45.   Each of the debts sought to be collected was subject to the California
11   Davis-Stirling Act which provides that a homeowner’s association shall not
12   impose or collect an assessment or charge that is unreasonable or exceeds the
13   amount necessary to defray the costs for which it is levied. (Cal. Civ. Code §
14   5650)
15     46.   Each of the defendants attempted to, and did, impose and collect:
16           a. Amounts not owed;
17           b. Unreasonable amounts;
18           c. Amounts which exceeded what was necessary to defray the costs
19               for which it was levied;
20           d. Flat fees and/or liquidated damages which did not reflect actual
21               debt collection costs and expenses actually incurred by CPEHA.
22     47.   The agreement, if any, between CPEHA and the other defendants
23   was at “no cost”, i.e., it did not provide that the homeowner's association
24   would be ultimately responsible for the charges. Alternatively, if the
25   agreement did make CPEHA ultimately responsible for the charges, it was not
26   enforced and was in "name only" for the purpose of avoiding Davis-Stirling's
27   prohibition against charges which exceed the association's costs. (Cal. Civ.
28
                                            - 10 –
                       COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05152-JWH-MAA Document 1 Filed 06/10/20 Page 11 of 15 Page ID #:11




 1   Code § 5650) Either way, CPEHA did not pay the other defendants for any
 2   services rendered as to the collection of the plaintiff’s debt.
 3

 4      FDCPA Violations
 5      48.   The foregoing acts and omissions constitute violations of the FDCPA,
 6   15 U.S.C. § 1692 et seq. including but not limited to:
 7            a. Violations of § 1692e by using false, deceptive or misleading
 8               representations or means in connection with the collection of a
 9               debt.
10            b. Violations of § 1692e(2) falsely representing the character, amount,
11               or legal status of any debt.
12            c. Violations of § 1692e(5) by threatening to take any action that
13               cannot legally be taken or is not intended to be taken.
14            d. Violations of § 1692e(10) by the use of any false representation or
15               deceptive means to collect or attempt to collect any debt or to
16               obtain information concerning a consumer.
17            e. Violations of § 1692f by the use of any unfair or unconscionable
18               means to collect or attempt to collect any debt.
19            f. Violations of § 1692f(6) by taking or threatening to take any
20               nonjudicial action to effect dispossession or disablement of
21               property if when (A) there was no present right to possession of
22               the property claimed as collateral through an enforceable security
23               interest; (B) there was no present intention to take possession of
24               the property; or (C) the property is exempt by law from such
25               dispossession or disablement.
26            g. Violations of § 1692g by the failure to adequately disclose the right
27               of verification.
28
                                                - 11 –
                         COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05152-JWH-MAA Document 1 Filed 06/10/20 Page 12 of 15 Page ID #:12




 1            h. Violations of § 1692d by engaging in conduct the natural
 2               consequences of which is to harass, oppress, or abuse, any person
 3               in connection with collection of a debt. Each of the defendants’
 4               actions taken as a whole, as described in this lawsuit, was
 5               harassing, oppressive, and abusive.
 6      49.   Violations of the FDCPA are assessed under the least sophisticated
 7   consumer standard which is “‘designed to protect consumers of below
 8   average sophistication or intelligence,’ or those who are ‘uninformed or naïve,’
 9   particularly when those individuals are targeted by debt collectors.” Gonzales
10   v. Arrow Fin. Servs., LLC, 660 F.3d 1055, 1061 (9th Cir. 2011) (quoting Duffy v.
11   Landberg, 215 F.3d 871, 874-75 (8th Cir. 2000)).
12

13      Damages
14      50.   As a direct and proximate result of all acts, omissions, and
15   consequences thereof, Plaintiff has sustained statutory damages.
16      51.   Plaintiff has further suffered actual damages including pecuniary loss,
17   risk or actual damage to credit rating, the inability to obtain credit and/or
18   inability to obtain credit at an interest rate or at terms she would have been
19   able to obtain had the defendant not so acted. Plaintiff has abstained from
20   applying for credit, and/or had adverse action taken on existing credit
21   accounts and/or were denied credit. She fears the loss of her residence
22   through foreclosure. She suffered emotional distress, including but not limited
23   to anxiety, embarrassment, humiliation, shame, depression, feelings of
24   powerlessness, anguish, irritability, inability to concentrate, loss of sleep,
25   nightmares, daily worry, headaches, and malaise.
26

27

28
                                             - 12 –
                        COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05152-JWH-MAA Document 1 Filed 06/10/20 Page 13 of 15 Page ID #:13




 1                            FIRST CAUSE OF ACTION
 2                             (Violation of the FDCPA)
 3     52.   Paragraphs 1-51 of this complaint are alleged in this cause of action.
 4     53.   This cause of action is asserted against Defendants Swedelson &
 5   Gottlieb, Brian Moreno and DOES 1-10.
 6     54.   The foregoing acts and omissions constitute violations of the FDCPA,
 7   including but not limited to each and every one of the above-cited of the
 8   FDCPA, 15 U.S.C. § 1692 et seq.
 9     55.   The violations are among the defendants' practices towards
10   numerous consumers, such as Plaintiff, for which the defendants are
11   motivated by enhanced collection revenues.
12     56.   Each defendant named in this claim is liable for damages, attorney
13   fees, and costs to each plaintiff for every FDCPA violation described in this
14   complaint under 15 U.S.C. § 1692k.
15

16                          SECOND CAUSE OF ACTION
17                    (Violation of the California Rosenthal Act)
18     57. Paragraphs 1-51 of this complaint are alleged in this cause of action.
19     58. This cause of action is asserted Defendants CPEHA, Swedelson &
20   Gottlieb, Brian Moreno and DOES 1-10.
21     59. The foregoing acts and omissions constitute violations of the California
22   Rosenthal Act, Cal. Civ. Code § 1788 et seq.
23     60. The violations are among the defendants' practices towards numerous
24   consumers, such as Plaintiff, for which the defendants are motivated by
25   enhanced collection revenues.
26

27

28
                                            - 13 –
                       COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05152-JWH-MAA Document 1 Filed 06/10/20 Page 14 of 15 Page ID #:14




 1      61. Each defendant named in this claim is liable for damages, attorney fees,
 2   and costs to each plaintiff for every violation described in this complaint
 3   under Cal. Civ. Code § 1788.30.
 4

 5      PRAYER FOR RELIEF
 6      WHEREFORE, the plaintiff prays for judgment against the defendants as
 7   follows:
 8

 9      AS TO THE FIRST CAUSE OF ACTION against Swedelson & Gottlieb,
10   Brian Moreno and DOES 1-10:
11         1.    Actual damages according to proof;
12         2.    Statutory damages of no less than $1,000 for each violation;
13         3.    Reasonable attorney fees;
14         4.    Costs of suit; and
15         5.    For such further relief as the court may deem just and equitable.
16

17      AS TO THE SECOND CAUSE OF ACTION against CPEHA, Swedelson &
18   Gottlieb, Brian Moreno and DOES 1-10:
19         1.    Actual damages according to proof;
20         2.    Statutory damages of no less than $1,000 for each violation;
21         3.    Reasonable attorney fees;
22         4.    Costs of suit; and
23         5.    For such further relief as the court may deem just and equitable.
24

25

26

27

28
                                             - 14 –
                       COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05152-JWH-MAA Document 1 Filed 06/10/20 Page 15 of 15 Page ID #:15




 1     DEMAND FOR JURY TRIAL
 2     Plaintiff hereby demands a jury trial.
 3

 4     Dated: June 10, 2020                     Law Office of Louis P. Dell
 5
                                                /s/ Louis P. Dell
 6
                                                Attorney for Plaintiff,
 7                                              BRENDA DICKSON
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           - 15 –
                      COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
